DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
1.	The information disclosure statements (IDSs) submitted on 05/19/2021, 09/09/2019, and 05/31/2018 has been considered by the examiner.

Allowable Subject Matter
Reasons of Allowance:
2. 	Claims 1–20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited (e.g., Lee et al., WO 2016/004075 A1;  Mammone et al., U.S. Patent No. 5,634,087; Pathapati et al., U.S. Patent No. 10,984,517 B2; and Kuhn et al., “A Short Tour of the Predictive Modeling Process”) teaches generating a decision tree and further teaches well known pruning of the branches of the tree (e.g. see Lee- figures 33 and 37; see Mammone – col. 11, line 14-col. 13, line 7; see Pathapati – col. 14, lines 1-15), but do not teach “the pruned branch node selected for pruning based on a second set of records of the data set associated with the pruned branch node including more records that include second target values that do not meet the target criteria than records of the first set of record that include the first target values that meet the target criteria; designating at least one of the remaining branch nodes as a rule node; generating a rule based on the branch criteria of the rule node; and presenting the rule on a display in a graphical user interface” as recited in claims 1, 10 and 19, in combination with other limitations. Therefore claims 1, 10 and 19 are allowed. All other claims depending on claims 1, 10 and 19 are allowable at least by dependency on claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 31, 2022